Abatement Order filed January 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00813-CR
                                   ____________

                    JOSE WERNER MUNGUIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1505214

                            ABATEMENT ORDER
      Appellant is not represented by counsel. On December 27, 2019, time to file
appellant’s brief expired, and no brief or motion for extension of time was filed. See
Tex. R. App. P. 38.6(a). Appellant was notified on December 30, 2019, that no brief
had been received. No brief or response from appellant has been filed.

      Therefore, pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the
judge of the 209th District Court shall immediately conduct a hearing at which
appellant and counsel for the State shall participate, either in person or by video
teleconference, to determine if appellant desires to prosecute his appeal, and, if so,
if appellant is indigent and, thus entitled to appointed counsel on appeal. The judge
may appoint appellate counsel for appellant if necessary. If appellant is not indigent,
the judge shall determine if appellant abandoned the appeal or if he has failed to
make necessary arrangements for filing a brief. If he desires to continue the appeal,
the judge shall also determine a date when his brief will be filed.

       The judge shall see that a record of the hearing is made, shall make findings
of fact and conclusions of law, and shall order the trial clerk to forward a record of
the hearing and a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing, the court’s findings and
conclusions, and a videotape or compact disc, if any, containing a recording of the
videoconference shall be filed with the clerk of this court by February 13, 2020.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.

                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                           2
                         RULE 38. REQUISITES OF BRIEFS

Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

               (1) Effect. An appellant’s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the
appeal without briefs.

               (2) Notice. If the appellant’s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate
court does not receive a satisfactory response within ten days, the court must order
the trial court to immediately conduct a hearing to determine whether the appellant
desires to prosecute his appeal, whether the appellant is indigent, or, if not indigent,
whether retained counsel has abandoned the appeal, and to make appropriate
findings and recommendations.

               (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which record—including any order and
findings—must be sent to the appellate court.

               (4) Appellate Court Action. Based on the trial court’s record, the
appellate court may act appropriately to ensure that the appellant’s rights are
protected, including initiating contempt proceedings against appellant’s counsel. If
the trial court has found that the appellant no longer desires to prosecute the appeal,
or that the appellant is not indigent but has not made the necessary arrangements for
filing a brief, the appellate court may consider the appeal without briefs, as justice
may require.


                                             3